 
Exhibit 10.2


EMPLOYMENT AGREEMENT
 
THIS AGREEMENT is entered into, effective April 9, 2007, by and between Limited
Brands, Inc. (the “Company”), and Stuart Burgdoerfer (the “Executive”)
(hereinafter collectively referred to as “the parties”).
 
WHEREAS, the Executive is being promoted to Executive Vice President, Chief
Financial Officer for Limited Brands, Inc. and is experienced in various phases
of the Company’s business and will possess an intimate knowledge of the business
and affairs of the Company and its policies, procedures, methods, and personnel;
and
 
WHEREAS, the Company has determined that it is essential and in its best
interests to retain the services of key management personnel and to ensure their
continued dedication and efforts;
 
WHEREAS, nothing in this Agreement shall cancel or modify any previous grant of
stock options or restrictive stock which was previously granted to the Executive
or any rights to repurchase shares represented by such grants; and
 
WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Board”) has determined that it is in the best interests of the Company to
secure the services and employment of the Executive, and the Executive is
willing to render such services on the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing and the respective agreements
of the parties contained herein, the parties hereby agree as follows:
 
1. Term. The initial term of employment under this Agreement shall be for the
period commencing on April 9, 2007 (the “Commencement Date”) and ending on the
sixth anniversary of the Commencement Date (the “Initial Term”); provided,
however, that thereafter this Agreement shall be automatically renewed from year
to year, unless either the Company or the Executive shall have given written
notice to the other at least ninety (90) days prior thereto that the term of
this Agreement shall not be so renewed.
 
2. Employment.
 
(a) Position. The Executive shall be employed as the Chief Financial Officer of
Limited Brands, Inc. or such other position of reasonably comparable or greater
status and responsibilities, as may be determined by the Board of Directors. The
Executive shall perform the duties, undertake the responsibilities, and exercise
the authority customarily performed, undertaken, and exercised by persons
employed in a similar executive capacity. The Executive shall report to either
the Company’s Chief Administration Officer, or the Chief Operating Officer or
the Chief Executive Officer or some combination thereof.
 
(b) Obligations. The Executive agrees to devote his full business time and
attention to the business and affairs of the Company. The foregoing, however,
shall not preclude the Executive from serving on corporate, civic, or charitable
boards or committees or managing
 

--------------------------------------------------------------------------------




personal investments, so long as such activities do not interfere with the
performance of the Executive’s responsibilities hereunder.
 
3. Base Salary. The Company agrees to pay or cause to be paid to the Executive
an annual base salary at the rate of $650,000, less applicable withholding. This
base salary will be subject to annual review and may be increased from time to
time by the Board considering factors such as the Executive’s responsibilities,
compensation of similar executives within the Company and in other companies,
performance of the Executive, and other pertinent factors (hereinafter referred
to as the “Base Salary”). Such Base Salary shall be payable in accordance with
the Company’s customary practices applicable to its executives.
 
4. Equity Compensation. The Company shall use its best efforts to have the
Compensation Committee grant to the Executive options to acquire 8,750 shares of
the Company’s common stock as a result of his promotion and 3,750 shares of the
Company’s common stock as part of the Company’s 2007 ACR Process (“ACR
Process”). Such grant shall be subject to the terms and conditions set forth in
the Company’s Stock Option and Performance Incentive Plan (“Plan”) and in the
Company’s normal form of stock option agreements. In addition, pursuant to the
Plan, the Company shall use its best efforts to have the Compensation Committee
grant to the Executive, 8,750 restricted shares of the Company’s common stock as
a result of his promotion, which shall thereafter 100% vest on the third year
anniversary from the date of approval by the Compensation Committee and 3,750
performance based restricted shares pursuant to the ACR process and for such
other additional future equity-based awards (if any) as may be commensurate with
his position and performance, if, when and as determined by the Compensation
Committee in its discretion.
 
5. Employee Benefits. The Executive shall be entitled to participate in all
employee benefit plans, practices, and programs maintained by the Company and
made available to senior executives generally and as may be in effect from time
to time. The Executive’s participation in such plans, practices and programs
shall be on the same basis and terms as are applicable to senior executives of
the Company generally.
 
6. Bonus.
 
The Executive shall be entitled to participate in the Company’s applicable
incentive compensation plan at a target level of eighty (80%) of the Executive’s
Base Salary on such terms and conditions as outlined in the Executive’s Offer
Letter dated September 20, 2006 and as determined from time to time by the Board
that are consistent with the Offer Letter.
 
7. Other Benefits.
 
(a) Benefits. The Executive shall be entitled to all benefits as similarly
situated executives.
 
(b) Expenses. Subject to applicable Company policies, the Executive shall be
entitled to receive prompt reimbursement of all expenses reasonably incurred by
him in connection with the performance of his duties hereunder or for promoting,
pursuing, or otherwise furthering the business or interests of the Company.
 
2

--------------------------------------------------------------------------------



(c) Office and Facilities. The Executive shall be provided with appropriate
offices and with such secretarial and other support facilities as are
commensurate with the Executive’s status with the Company and adequate for the
performance of his duties hereunder.
 
8. Paid Time Off (PTO) Program. The Executive shall be entitled to paid time off
in accordance with the policies as periodically established by the Board for
similarly situated executives of the Company.
 
9. Termination. The Executive’s employment hereunder is subject to the following
terms and conditions:
 
(a) Disability. The Company shall be entitled to terminate the Executive’s
employment after having established the Executive’s Disability. For purposes of
this Agreement, “Disability” means a physical or mental infirmity which impairs
the Executive’s ability to substantially perform his duties under this Agreement
for a period of at least six months in any twelve-month calendar period as
determined in accordance with Limited Brands, Inc. Long-Term Disability Plan.
 
(b) Cause. The Company shall be entitled to terminate the Executive’s employment
for “Cause” without prior written notice. For purposes of this Agreement,
“Cause” shall mean that the Executive (1) willfully failed to perform his duties
with the Company (other than a failure resulting from the Executive’s incapacity
due to physical or mental illness); or (2) has plead “guilty” or “no contest” to
or has been convicted of an act which is defined as a felony under federal or
state law; or (3) engaged in willful misconduct in bad faith which could
reasonably be expected to materially harm the Company’s business or its
reputation. “Cause” shall not include acts which are cured by the Executive no
later than thirty (30) days from the date of receipt by the Executive of written
notice from the Company identifying in reasonable detail the act or acts
constituting “willfully fail[ure] to perform his duties.”
 
The Executive shall be given prompt written notice by the Company of termination
for Cause, such notice to state in detail the particular act or acts or failure
or failures to act that constitute the grounds on which the proposed termination
for Cause is based. The Executive shall be entitled to a hearing before the
Board or a committee thereof established for such purpose and to be accompanied
by legal counsel. Such hearing shall be held within 15 days of notice to the
Company by the Executive, provided the Executive requests such hearing within 30
days of the written notice from the Company of the termination for Cause.
 
(c) Termination by the Executive. The Executive may terminate employment
hereunder for “Good Reason” by delivering to the Company (1) a Preliminary
Notice of Good Reason (as defined below), and (2) not earlier than thirty (30)
days from the delivery of such Preliminary Notice, a Notice of Termination. For
purposes of this Agreement, “Good Reason” means (i) the failure to continue the
Executive in a capacity contemplated by Section 2 hereof; (ii) the assignment to
the Executive of any duties materially inconsistent with the Executive’s
positions, duties, authority, responsibilities or reporting requirements as set
forth in Section 2 hereof; (iii) a reduction in or a material delay in payment
of the Executive’s total cash compensation and benefits from those required to
be provided in accordance with the provisions of this Agreement; (iv) the
Company, the Board or any person controlling the Company requires
 
3

--------------------------------------------------------------------------------



the Executive to be based outside of Columbus, Ohio, other than on travel
reasonably required to carry out the Executive’s obligations under the
Agreement; or (v) the failure of the Company to obtain the assumption in writing
of its obligation to perform this Agreement by any successor to all or
substantially all of the assets of the Company within 15 days after a merger,
consolidation, sale, or similar transaction; provided, however, that “Good
Reason” shall not include (A) acts not taken in bad faith which are cured by the
Company in all respects not later than thirty (30) days from the date of receipt
by the Company of a written notice from the Executive identifying in reasonable
detail the act or acts constituting “Good Reason” (a “Preliminary Notice of Good
Reason”) or (B) acts taken by the Company by reason of the Executive’s physical
or mental infirmity which impairs the Executive’s ability to substantially
perform his duties under this Agreement. A Preliminary Notice of Good Reason
shall not, by itself, constitute a Notice of Termination.
 
(d) Notice of Termination. Any purported termination for Cause by the Company or
for Good Reason by the Executive shall be communicated by a written Notice of
Termination to the other two weeks prior to the Termination Date (as defined
below). For purposes of this Agreement, a “Notice of Termination” shall mean a
notice which indicates the specific termination provision in this Agreement
relied upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated. Any termination by the Company other than for Cause
or by the Executive without Good Reason shall be communicated by a written
Notice of Termination to the other party four (4) weeks prior to the Termination
Date. However, the Company may elect to pay the Executive in lieu of four (4)
weeks written notice. For purposes of this Agreement, no such purported
termination of employment shall be effective without such Notice of Termination.
 
(e) Termination Date, Etc. “Termination Date” shall mean in the case of the
Executive’s death, the date of death, or in all other cases, the date specified
in the Notice of Termination; provided, however, that if the Executive’s
employment is terminated by the Company due to Disability, the date specified in
the Notice of Termination shall be at least thirty (30) days from the date the
Notice of Termination is given to the Executive.
 
10. Compensation Upon Certain Terminations by the Company not Following a Change
in Control.
 
(a) If during the term of the Agreement (including any extensions thereof),
whether or not following a Change in Control (as defined below), the Executive’s
employment is terminated by the Company for Cause or by reason of the
Executive’s death, or if the Executive gives written notice not to extend the
term of this Agreement, the Company’s sole obligations hereunder shall be to pay
the Executive the following amounts earned hereunder but not paid as of the
Termination Date: (i) Base Salary, (ii) reimbursement for any and all monies
advanced or expenses incurred pursuant to Section 7(b) through the Termination
Date, and (iii) any earned compensation which the Executive had previously
deferred (including any interest earned or credited thereon)(collectively,
“Accrued Compensation”). The Executive’s entitlement to any other benefits shall
be determined in accordance with the Company’s employee benefit plans then in
effect.
 
4

--------------------------------------------------------------------------------



(b) If the Executive’s employment is terminated by the Company other than for
Cause or by the Executive for Good Reason, in each case other than during the
24-month period immediately following a Change in Control, the Company’s sole
obligations hereunder shall be as follows:
 
(i) the Company shall pay the Executive the Accrued Compensation;
 
(ii) the Company shall continue to pay the Executive the Base Salary for a
period of one (1) year following the Termination Date;
 
(iii) in consideration of the Executive signing a General Release, the Company
shall (A) pay the Executive any incentive compensation under the plan described
in Section 6 that the Executive would have received if he had remained employed
with the Company for a period of one (1) year after the Termination Date; (B)
pay the Executive his Base Salary for one additional year after payments have
ended under Section 10(b)(ii); and
 
(iv) provided, however, that in the event Executive becomes entitled to any
payments under Section 10(g), the Company’s obligations to Executive under
Section 10 shall thereafter be determined solely under Section 10 (g).
 
(c) If the Executive’s employment is terminated by the Company by reason of the
Executive’s Disability, the Company’s sole obligations hereunder shall be as
follows:
 
(i) the Company shall pay the Executive the Accrued Compensation; and
 
(ii) the Executive shall be entitled to receive disability benefits available
under the Company’s Executive Long Term Disability Plan.
 
(d) If the Executive’s employment is terminated by reason of the Company’s
written notice to the Executive of its decision not to extend the Employment
Agreement pursuant to Section 1 hereof, the Company’s sole obligation hereunder
shall be as follows:
 
(i) the Company shall pay the Executive the Accrued Compensation;
 
(ii) the Company shall continue to pay the Executive the Base Salary for a
period of one (1) year following the expiration of such term; and
 
(iii) in consideration of the Executive signing a General Release, the Company
shall (A) pay the Executive any incentive compensation under the plan described
in Section 6 that the Executive would have received if he had remained employed
with the Company for a period of one (1) year after the Termination Date; and
(B) pay the Executive his Base Salary for one additional year after payments
have ended under Section 10(d)(ii); and
 
(e) For up to eighteen (18) months during the period the Executive is receiving
salary continuation pursuant to Section 10(b)(ii), 10(c)(ii) or 10(d)(ii)
hereof, the Company shall, at its expense, provide to the Executive and the
Executive’s beneficiaries medical and dental benefits substantially similar in
the aggregate to the those provided to the Executive immediately prior to the
date of the Executive’s termination of employment; provided, however, that the
Company’s
 
5

--------------------------------------------------------------------------------



obligation to provide such benefits shall cease upon the earlier of Executive’s
becoming employed or the expiration of Executive’s rights to continue such
medical and dental benefits under COBRA.
 
(f) Executive shall not be required to mitigate the amount of any payment
provided for in this Section 10 by seeking other employment or otherwise and no
such payment or benefit shall be eliminated, offset or reduced by the amount of
any compensation provided to the Executive in any subsequent employment, except
as provided in Section 10(e).
 
(g) In the event that (x) the Company enters into a binding agreement that, if
consummated, would constitute a Change in Control, (y) Executive’s employment is
terminated under the circumstances set forth in Section 10(b) and (z) within six
months after the execution of such agreement a Change in Control of the Company
occurs involving one or more of the other parties to such agreement, then the
Company’s sole obligations hereunder shall be as follows:
 
(i) the Company shall pay to Executive a lump sum payment in cash no later than
10 business days after the Change in Control an amount equal to the sum of (A)
and (B), where (A) is the difference between (x) the Severance Amount (as
defined in Section 14(a)(ii)) and (y) the sum of the payments made to the
Executive prior to the change in Control pursuant to Section 10(b)(ii) and (B)
is the difference between (x) the Bonus Amount (as defined in the Section
14(a)(iii)) and (y) the payments, if any, made to Executive prior to the Change
in Control pursuant to Section 10(b)(iii)(A);
 
(ii) the Company shall reimburse Executive for any documented legal fees and
expenses to the extent set forth in Section 14(a)(iv);
 
(iii) The Company shall make available to Executive and Executive’s
beneficiaries medical and dental benefits to the extent provided in Section
14(a)(v); and
 
(iv) each of the Company and Executive shall have and be subject to, the rights,
duties, and obligations set forth in Sections 13(c) and (d).
 
11. Employee Covenants.
 
(a) For the purposes of this Section 11, the term “Company” shall include
Limited Brands, Inc. and all of its subsidiaries and affiliates thereof.
 
(b) Confidentiality. The Executive shall not, during the term of this Agreement
and thereafter, make any Unauthorized Disclosure. For purposes of this
Agreement, “Unauthorized Disclosure” shall mean use by the Executive for his own
benefit or disclosure by the Executive to any person other than a person to whom
disclosure is reasonably necessary or appropriate in connection with the
performance by the Executive of duties as an executive of the Company or as may
be legally required, of any confidential information relating to the business or
prospects of the Company (including, but not limited to, any information and
materials pertaining to any Intellectual Property as defined below ; provided,
however, that such term shall not include the use or disclosure by the
Executive, without consent, of any publicly available information (other than
information available as a result of disclosure by the Executive in violation of
this Section
 
6

--------------------------------------------------------------------------------



11(b)). This confidentiality covenant has no temporal, geographical or
territorial restriction, however, the parties acknowledge that unless the
confidential information constitutes a trade secret of the Company such
confidential information as a general rule ceases to be confidential after five
years.
 
(c) Non-Competition. During the Non-Competition Period described below, the
Executive shall not, directly or indirectly, without the prior written consent
of the Company, own, manage, operate, join, control, be employed by, consult
with or participate in the ownership, management, operation or control of, or be
connected with (as a stockholder, partner, or otherwise), any business,
individual, partner, firm, corporation, or other entity that competes or plans
to compete, directly or indirectly, with the Company, or any of its products;
provided, however, that the “beneficial ownership” by the Executive after
termination of employment with the Company, either individually or as a member
of a “group,” as such terms are used in Rule 13d of the General Rules and
Regulations under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), of not more than two percent (2%) of the voting stock of any publicly
held corporation shall not be a violation of Section 11 of this Agreement.
 
The “Non-Competition Period” means the period the Executive is employed by the
Company plus one (1) year from the Termination Date if the Executive’s
employment is terminated (i) by the Company for any reason, or (ii) by the
Executive for any reason.
 
(d) Non-Solicitation. During the No-Raid Period described below, the Executive
shall not directly or indirectly solicit, induce or attempt to influence any
employee to leave the employment of the Company, nor assist anyone else in doing
so. Further, during the No-Raid Period, the Executive shall not, either directly
or indirectly, alone or in conjunction with another party, interfere with or
harm, or attempt to interfere with or harm, the relationship of the Company,
with any person who at any time was an employee, customer or supplier of the
Company, or otherwise had a business relationship with the Company.
 
The “No-Raid Period” means the period the Executive is employed by the Company
plus one (i) year from the Termination Date if the Executive’s employment is
terminated (I) by the Company for any reason, or (ii) by the Executive for any
reason.
 
(e) Intellectual Property. The Executive agrees that all inventions, designs and
ideas conceived, produced, created, or reduced to practice, either solely or
jointly with others, during his employment with the Company including those
developed on his own time, which relates to or is useful in the Company’s
business (“Intellectual Property”) shall be owned solely by the Company. The
Executive understands that whether in preliminary or final form, such
Intellectual Property includes, for example, all ideas, inventions, discoveries,
designs, innovations, improvements, trade secrets, and other intellectual
property. All Intellectual Property is either work made for hire for the Company
within the meaning of the United States Copyright Act, or, if such Intellectual
Property is determined not to be work made for hire, then the Executive
irrevocably assigns all rights, titles and interests in and to the Intellectual
Property to the Company, including all copyrights, patents, and/or trademarks.
The Executive agrees that he will, without any additional consideration, execute
all documents and take all other actions needed to convey his complete ownership
of the Intellectual Property to the Company so that the Company may own and
protect such Intellectual Property and obtain patent, copyright and
 
7

--------------------------------------------------------------------------------



trademark registrations for it. The Executive also agrees that the Company may
alter or modify the Intellectual Property at the Company’s sole discretion, and
the Executive waives all right to claim or disclaim authorship. The Executive
represents and warrants that any Intellectual Property that he assigns to the
Company, except as otherwise disclosed in writing at the time of assignment,
will be his sole exclusive original work. The Executive also represents that he
has not previously invented any Intellectual Property or has advised the Company
in writing of any prior inventions or ideas.
 
(f) Remedies. The Executive agrees that any breach of the terms of this Section
11 would result in irreparable injury and damage to the Company for which the
Company would have no adequate remedy at law; the Executive therefore also
agrees that in the event of said breach or any threat of breach, the Company
shall be entitled to an immediate injunction and restraining order to prevent,
such breach and/or threatened breach and/or continued breach by the Executive
and/or any and all persons and/or entities acting for and/or with the Executive,
without having to prove damages. The terms of this paragraph shall not prevent
the Company from pursuing any other available remedies for any breach or
threatened breach hereof, including but not limited to the recovery of damages
from the Executive. The Executive and the Company further agree that the
provisions of the covenants not to compete and solicit are reasonable and that
the Company would not have entered into this Agreement but for the inclusion of
such covenants herein. The parties agree that the prevailing party shall be
entitled to all costs and expenses, including reasonable attorneys’ fees and
costs, in addition to any other remedies to which either may be entitled at law
or in equity. Should a court determine, however, that any provision of the
covenants is unreasonable, either in period of time, geographical area, or
otherwise, the parties hereto agree that the covenant should be interpreted and
enforced to the maximum extent which such court deems reasonable.
 
The provisions of this Section 11 shall survive any termination of this
Agreement, and the existence of any claim or cause of action by the Executive
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of the covenants and
agreements of this Section 11; provided, however, that this paragraph shall not,
in and of itself, preclude the Executive from defending himself against the
enforceability of the covenants and agreements of this Section 11.
 
12. Employee Representation. The Executive expressly represents and warrants to
the Company that the Executive is not a party to any contract or agreement and
is not otherwise obligated in any way, and is not subject to any rules or
regulations, whether governmentally imposed or otherwise, which will or may
restrict in any way the Executive’s ability to fully perform the Executive’s
duties and responsibilities under this Agreement.
 
13. Change in Control.
 
(a) For purposes of this Section 13, “Company” shall mean Limited Brands, Inc.,
a Delaware corporation.
 
(b) For purposes of this Agreement “Change in Control” means, and shall be
deemed to have occurred upon the first to occur of any of the following events:
 
8

--------------------------------------------------------------------------------



(i) Any Person (other than an Excluded Person)becomes, together with all
“affiliates” and “associates” (each as defined under Rule 12b-2 of the Exchange
Act), “beneficial owner” (as defined under Rule 13d-3 of the Exchange Act)of
securities representing 33% or more of the combined voting power of the Voting
Stock then outstanding, unless such Person becomes “beneficial owner” of 33% or
more of the combined voting power of the Voting Stock then outstanding solely as
a result of an acquisition of Voting Stock by the Company which, by reducing the
Voting Stock outstanding, increases the proportionate Voting Stock beneficially
owned by such Person (together with all “affiliates” and “associates” of such
Person) to 33% or more of the combined voting power of the Voting Stock then
outstanding; provided, that if a Person shall become the “beneficial owner” of
33% or more of the combined voting power of the Voting Stock then outstanding by
reason of such Voting Stock acquisition by the Company and shall thereafter
become the “beneficial owner” of any additional Voting Stock which causes the
proportionate voting power of Voting Stock beneficially owned by such Person to
increase to 33% or more of the combined voting power of the Voting Stock then
outstanding, such Person shall, upon becoming the “beneficial owner” of such
additional Voting Stock, be deemed to have become the “beneficial owner” of 33%
or more of the combined voting power of the Voting Stock then outstanding other
than solely as a result of such Voting Stock acquisition by the Company;
 
(ii) During any period of 24 consecutive months individuals who at the beginning
of such period constitute the Board (and any new Director, whose election by the
Board or nomination for election by the Company’s stockholders was approved by a
vote of at least two-thirds of the Directors then still in office who either
were Directors at the beginning of the period or whose election or nomination
for election was so approved), cease for any reason to constitute a majority of
Directors then constituting the Board;
 
(iii) A reorganization, merger or consolidation of the Company is consummated,
in each case, unless, immediately following such reorganization, merger or
consolidation, (i) more than 50% of, respectively, the then outstanding shares
of common stock of the corporation resulting from such reorganization, merger or
consolidation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the “beneficial
owners” of the Voting Stock outstanding immediately prior to such
reorganization, merger or consolidation, (ii) no Person (but excluding for this
purpose any Excluded Person and any Person beneficially owning, immediately
prior to such reorganization, merger or consolidation, directly or indirectly,
33% or more of the voting power of the outstanding Voting Stock) beneficially
owns, directly or indirectly, 33% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such reorganization,
merger or consolidation or the combined voting power of the then outstanding
voting securities of such corporation entitled to vote generally in the election
of directors and (iii) at least a majority of the members of the board of
directors of the corporation resulting from such reorganization, merger or
consolidation were members of the Board at the time of the execution of the
initial agreement providing for such reorganization, merger or consolidation;
 
(iv) The consummation of (i) a complete liquidation or dissolution of the
Company or (ii) the sale or other disposition of all or substantially all of the
assets of the Company, other than to any corporation with respect to which,
immediately following such sale
 
9

--------------------------------------------------------------------------------



or other disposition, (A) more than 50% of, respectively, the then outstanding
shares of common stock of such corporation and the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the “beneficial owners” of the Voting Stock outstanding immediately prior to
such sale or other disposition of assets, (B) no Person (but excluding for this
purpose any Excluded Person and any Person beneficially owning, immediately
prior to such sale or other disposition, directly or indirectly, 33% or more of
the voting power of the outstanding Voting Stock) beneficially owns, directly or
indirectly, 33% or more of, respectively, the then outstanding shares of common
stock of such corporation or the combined voting power of the then outstanding
voting securities of such corporation entitled to vote generally in the election
of directors and (C) at least a majority of the members of the board of
directors of such corporation were members of the Board at the time of the
execution of the initial agreement or action of the Board providing for such
sale or other disposition of assets of the Company; or
 
(v) The occurrence of any transaction or event that the Board, in its sole
discretion, designates a “Change in Control”.
 
Not withstanding the foregoing, in no event shall a “Change in Control” be
deemed to have occurred (i) as a result of the formation of a Holding Company,
or (ii) with respect to an Executive, if Executive is part of a “group,” within
the meaning of Section 13(d)(3) of the Exchange Act as in effect on the
Effective Date, which consummates the Change in Control transaction. In
addition, for purposes of the definition of “Change in Control” a Person engaged
in business as an underwriter of securities shall not be deemed to be the
“beneficial owner” of, or to “beneficially own,” any securities acquired through
such Person’s participation in good faith in a firm commitment underwriting
until the expiration of forty days after the date of such acquisition. “Excluded
Person” shall mean (i) the Company; (ii) any of the Company’s Subsidiaries;
(iii) any Holding Company; (iv) any employee benefit plan of the Company, any of
its Subsidiaries or a Holding Company; or (v) any Person organized, appointed or
established by the Company, any of its Subsidiaries or a Holding Company for or
pursuant to the terms of any plan described in clause (iv). “Person” shall mean
any individual composition, partnership, limited liability company,
associations, trust or other entity or organization. “Holding Company” shall
mean an entity that becomes a holding company for the Company or its businesses
as a part of any reorganization, merger, consolidation or other transaction,
provided that the outstanding shares of common stock of such entity and the
combined voting power of the then outstanding voting securities of such entity
entitled to vote generally in the election of directors is, immediately after
such reorganization, merger, consolidation or other transaction, beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who were the “beneficial owners”, respectively, of the Voting Stock
outstanding immediately prior to such reorganization, merger, consolidation or
other transaction in substantially the same proportions as their ownership,
immediately prior to such reorganization, merger, consolidation or other
transaction, of such outstanding Voting Stock. “Voting Stock” shall mean
securities of the Company entitled to vote generally in the election of members
of the Company’s Board of Directors.
 
(c) Gross-Up Payment. In the event it shall be determined that any payment or
distribution of any type to or for the benefit of the Executive, by the Company,
any of its
 
10

--------------------------------------------------------------------------------



affiliates, any Person who acquires ownership or effective control of the
Company or ownership of a substantial portion of the Company’s assets (within
the meaning of Section 280G of the Internal Revenue Code of 1986, as amended
(the “Code”), and the regulations thereunder) or any affiliate of such Person,
whether paid or payable or distributed or distributable pursuant to the terms of
this Agreement or otherwise (the “Total Payments”), would be subject to the
excise tax imposed by Section 4999 of the Code or any interest or penalties with
respect to such excise tax (such excise tax, together with any such interest and
penalties, are collectively referred to as the “Excise Tax”), then the Executive
shall be entitled to receive an additional payment (a “Gross-Up Payment”) in an
amount such that after payment by the Executive of all taxes (including any
interest or penalties imposed with respect to such taxes), including any Excise
Tax, imposed upon the Gross-Up Payment, the Executive retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Total Payments.
 
(d) All determinations as to whether any of the Total Payments are “parachute
payments” (within the meaning of Section 280G of the Code), whether a Gross-Up
Payment is required, the amount of such Gross-Up Payment and any amounts
relevant to the last sentence of Subsection 13(c), shall be made by an
independent accounting firm selected by the Company from among the largest four
accounting firms in the United States (the “Accounting Firm”). The Accounting
Firm shall provide its determination (the “Determination”), together with
detailed supporting calculations regarding the amount of any Gross-Up Payment
and any other relevant matter, both to the Company and the Executive within five
(5) days of the Termination Date, if applicable, or such earlier time as is
requested by the Company or the Executive (if the Executive reasonably believes
that any of the Total Payments may be subject to the Excise Tax). Any
determination by the Accounting Firm shall be binding upon the Company and the
Executive. As a result of uncertainty in the application of Section 4999 of the
Code at the time of the initial determination by the Accounting Firm hereunder,
it is possible that the Company should have made Gross-Up Payments
(“Underpayment”), or that Gross-Up Payments will have been made by the Company
which should not have been made (“Overpayments”). In either such event, the
Accounting Firm shall determine the amount of the Underpayment or Overpayment
that has occurred. In the case of an Underpayment, the amount of such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Executive. In the case of an Overpayment, the Executive shall, at the direction
and expense of the Company, take such steps as are reasonably necessary
(including the filing of returns and claims for refund), follow reasonable
instructions from, and procedures established by, the Company, and otherwise
reasonably cooperate with the Company to correct such Overpayment.
 
14. Compensation Upon Certain Terminations During the 24-Month Period Following
a Change in Control
 
(a) If the Executive’s employment is terminated by the Company other than for
Cause or by the Executive for Good Reason, in each case during the 24
consecutive month period immediately following a Change in Control, the
Company’s sole obligations hereunder subject to the Executive’s execution of a
General Release, shall be as follows:
 
(i) the Company shall pay the Executive the Accrued Compensation;
 
11

--------------------------------------------------------------------------------



(ii) the Company shall pay the Executive a lump sum payment in cash no later
than ten business days after the Termination Date an amount equal to two times
Executive’s Base Salary (the “Severance Amount”);
 
(iii)  the Company shall pay the Executive a lump sum payment in cash no later
than ten (10) business days after the date of termination an amount equal to the
sum of the last four (4) bonus payments the Executive received under the
Company’s incentive compensation plan described in Section 6 and a pro-rata
amount for the season in which the Executive’s employment is terminated based on
the average of the prior four (4) bonus payments and the number of days the
Executive is employed during such season (the “Bonus Amount”);
 
(iv)  the Company shall reimburse the Executive for all documented legal fees
and expenses reasonably incurred by the Executive in seeking to obtain or
enforce any right or benefit provided by this Section 14; and
 
(v) the Company shall provide the Executive and Executive’s beneficiaries
medical and dental benefits substantially similar to those which the Executive
was receiving immediately prior to the date of termination for a period of
eighteen (18) months after the Termination Date; provided however, that the
Company’s obligation with respect to the foregoing medical and dental benefits
shall cease in the event Executive becomes employed.
 
(b) Except as provided in Section 14(a)(v), the Executive shall not be required
to mitigate the amount of any payment provided for in this Section 14 by seeking
other employment or otherwise, nor shall the amount of any payment or benefit
provided for in this Section 14 be reduced by any compensation earned by the
Executive as the result of employment by another employer, by retirement
benefits, by offset against any amount claimed to be owed by the Executive to
the Company, or otherwise.
 
15. Successors and Assigns.
 
(a) This Agreement shall be binding upon and shall inure to the benefit of the
Company, its successors and assigns, and the Company shall require any successor
or assign to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession or assignment had taken place. The term “the Company” as
used herein shall include any such successors and assigns to the Company’s
business and/or assets. The term “successors and assigns” as used herein shall
mean a corporation or other entity acquiring or otherwise succeeding to,
directly or indirectly, all or substantially all the assets and business of the
Company (including this Agreement) whether by operation of law or otherwise.
 
(b) Neither this Agreement nor any right or interest hereunder shall be
assignable or transferable by the Executive, the Executive’s beneficiaries or
legal representatives, except by will or by the laws of descent and
distribution. This Agreement shall inure to the benefit of and be enforceable by
the Executive’s legal personal representative.
 
16. Arbitration. Except with respect to the remedies set forth in Section 11(f)
hereof, any controversy or claim between the Company or any of its affiliates
and the Executive arising out of or relating to this Agreement or its
termination shall be settled and determined by a single
 
12

--------------------------------------------------------------------------------



arbitrator whose award shall be accepted as final and binding upon the parties.
The American Arbitration Association, under its Employment Arbitration Rules,
shall administer the binding arbitration. The arbitration shall take place in
Columbus, Ohio. The Company and the Executive each waive any right to a jury
trial or to a petition for stay in any action or proceeding of any kind arising
out of or relating to this Agreement or its termination and agree that the
arbitrator shall have the authority to award cost and attorney fees to the
prevailing party.
 
17. Notice. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement (including the Notice of
Termination) shall be in writing and shall be deemed to have been duly given
when personally delivered or sent by registered or certified mail, return
receipt requested, postage prepaid, or upon receipt if overnight delivery
service or facsimile is used, addressed as follows:
 
To the Executive:

 
Stuart Burgdoerfer
 
3954 Baughman Grant
 
New Albany, OH 43054

To the Company:

 
Limited Brands, Inc.
 
Three Limited Parkway
 
Columbus, Ohio 43230
 
Attn:   Secretary
   

18. Settlement of Claims. The Company’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any circumstances, including, without limitation, any
set-off, counterclaim, recoupment, defense, or other right which the Company may
have against the Executive or others.
 
19. Miscellaneous. No provision of this Agreement may be modified, waived, or
discharged unless such waiver, modification, or discharge is agreed to in
writing and signed by the Executive and the Company. No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. No agreement or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement.
 
20. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Ohio without giving effect
to the conflict of law principles thereof.
 
21. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.
 
22. Entire Agreement. This Agreement along with the Executive’s Offer Letter
constitutes the entire agreement between the parties hereto with respect to the
subject matter

13

--------------------------------------------------------------------------------



hereof and supersedes all prior agreements, if any, understandings and
arrangements, oral or written, between the parties hereto with respect to the
subject matter hereof. The parties agree that if there are any conflicts or
inconsistencies between the Offer Letter and this Agreement, the more favorable
term(s) shall be applied to the Executive.
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Executive has executed this Agreement as of the
day and year first above written.
 

 
LIMITED BRANDS, INC.
                               
By:
/s/ Martyn Redgrave
 
4/10/07
   
Name: 
Martyn Redgrave  
Date
   
Title: 
Executive Vice President and
Chief Administrative Officer
                             
/s/ Stuart Burgdoerfer
 
4/10/07
   
Stuart Burgdoerfer
 
Date
 

 

 
14

--------------------------------------------------------------------------------
